PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/212,672
Filing Date: 6 Dec 2018
Appellant(s): Loredo et al.



__________________
Loredo et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021 (hereinafter “Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufthal (U.S. Pat. App. Pub. No. US 20190320138 A1), in view of JOO et al. (U.S. Pat. App. Pub. No. US 20180314339 A1; hereinafter "Joo"), and further in view of Ross et al. (U.S. Pat. App. Pub. No. US 20180160105 A1; hereinafter "Ross")

Regarding claim 1, Kaufthal teaches a method, comprising: 
responsive to receiving a message for a user engaging in a computer-generated simulation, determining, using computer hardware, an urgency of the message (Kaufthal, ¶ [0014], user immersed in VR environment; ¶ [0025], system having processor and storage media; ¶¶ [0045] and [0050], 
Kaufthal does not expressly teach, but Joo teaches:
notifying the user of the message using a simulated notifying object consistent with an ambience of the simulation and based on the urgency (Joo, display notification content on a display in the form of augmented reality (AR), mixed reality (MR) or virtual reality (VR); Fig. 37, ¶¶ [0442] and [0444], adjusting at least one of a transparency, a color, and a chroma of content corresponding to a notification event based on external image information (i.e., ambience of simulation); ¶ [0495], providing emergency (i.e., urgent) notification when an emergency is detected. Additionally, consider Kaufthal, Fig. 3, ¶ [0094], presentation of notification based on notification level (i.e., urgency); Kaufthal, Fig. 4C, ¶ [0095], see abstract presentation 440 as an example of simulated notifying object.); and 
predicting a current dominant sense of awareness of the user, wherein the simulated notifying object is selected for the notifying based on the predicted current dominant sense of awareness (Joo, Fig. 5A, ¶ [0179], determining (i.e., selecting) a method of providing content corresponding to a notification event (notification message information) based on the determined movement state of the user; Fig. 5C, ¶ [0163], determining that a user is in a sleeping state as an example of movement state of the user; ¶ [0185], providing notification content in the form of at least one of an audio signal and a video signal based on a movement state of the user. 
	Kaufthal and Joo (hereinafter "Kaufthal-Joo") are analogous because they are directed at delivering notifications. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to control the display to display the received notification message information according to the movement state of the user. Joo, Abstract.
Additionally, Ross also teaches the simulated notifying object consistent with an ambience of the simulation (Ross, Fig. 1A, ¶ [0040], the virtual objects are consistent with or integrated with a theme (i.e., ambience) of the VR environment).
Kaufthal-Joo and Ross (hereinafter "Kaufthal-Joo-Ross") are analogous because they are directed at virtual reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better help a user to lose all track of time and real-world needs and events without breaking or disrupting the VR immersion. Ross, ¶ [0017].

Regarding claim 3, Kaufthal-Joo-Ross teaches the method of claim 1, further comprising simulating an action of the simulated notifying object based on the urgency (Kaufthal, ¶ [0057], different notification values based on urgency; ¶ [0079], the 

Regarding claim 4, Kaufthal-Joo-Ross teaches the method of claim 3, wherein the simulating of the action of the simulated notifying object comprises presenting at least one of an image associated with the ambience; a sound associated with the ambience; a scent associated with the ambience of the simulation; and tactile sensation associated with the ambience (Kaufthal, Fig. 3, ¶ [0080], “transparency of an image” is understood to mean associating the image with the ambience. Joo, ¶ [0377], adjusting transparency of notification based on event).

Regarding claim 6, Kaufthal-Joo-Ross -Ross teaches the method of claim 1, further comprising introducing the simulated notifying object into the simulation if, at the time of the selecting, the simulated notifying object is not part of the simulation (Ross, ¶ [0040], adding the objects is understood to mean “introducing”).

Regarding claim 7, Kaufthal-Joo-Ross teaches the method of claim 1, wherein the urgency is determined based on at least one of a user definition and a natural 

Regarding claim 8, see treatment of claim 1. Additionally, Kaufthal-Joo-Ross teaches a processor (Kaufthal, ¶ [0119], processor).

Regarding claim 10, see treatment of claim 3.

Regarding claim 11, see treatment of claim 4.

Regarding claim 13, see treatment of claim 7.

Regarding claim 14, see treatment of claim 1. Additionally, Kaufthal-Joo-Ross teaches a computer readable storage medium having program code stored thereon (Kaufthal, ¶ [0120], instructions as software stored in the storage system).

Regarding claim 16, see treatment of claim 3.

Regarding claim 17, see treatment of claim 4.

Regarding claim 19, see treatment of claim 6.

Regarding claim 20, see treatment of claim 7. 

Claim 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufthal-Joo-Ross, and further in view of Os et al. (U.S. Pat. App. Pub. No. US 20180335311 A1; hereinafter "Os").

Regarding claim 5, Kaufthal-Joo-Ross teaches the method claim 4.
Kaufthal-Joo-Ross does not expressly teach, but Os teaches further comprising at least one of using a different simulated notifying object and simulating a different action if the user does not respond within a predetermined time to a prior presentment of the notifying object (Os, Figs. 39 and 40, ¶ [0338], notification disappears (i.e., simulating a different action) after 5 seconds if no interaction).
Kaufthal-Joo-Ross and Os (hereinafter "Kaufthal-Joo-Ross-Os") are analogous because they are directed at notifications. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to prevent distraction. Os, ¶ [0336].

Regarding claim 12, see treatment of claim 5.

Regarding claim 18, see treatment of claim 5.



(2) Response to Argument
Appellant's arguments filed in Brief have been fully considered but they are not persuasive. Appellant will hereinafter be referred to as Applicant interchangeably. 
As a general rule, Examiner interprets Applicant’s claims under the broadest reasonable interpretation in light of the specification. MPEP § 2111. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). That is, Appellant’s reference to the specification and related examples figures will not be read into the claim language.
Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123. Further, Applicants are required to consider the cited references fully when responding. Relatedly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In applying at least the general rules above, Examiner responds to Appellant’s arguments as follows: Appellant erred in asserting that the Kaufthal-Joo-Ross combination does not teach independent claim 1, as well as independent claims 8 and 14.
Regarding independent claim 1, Appellant asserts that “[while] sleep detection is part of predicting a user’s dominant sense, it is not the only part. A ‘user’s dominant sense’ is not sleep. Sleep is not a sense. Consequently, another step must be taken in 
	This argument is not persuasive, as it disregards and misconstrues Appellee’s explicitly noted claim interpretation and the resultant cited teachings of Kaufthal-Joo-Ross by making assertions that are not supported by the claim and specification. 
Specifically, the limitation at bar reads: “predicting a current dominant sense of awareness of the user.” The language merely requires detecting one (singular) dominant sense of awareness. The claim additionally fails to define “dominant sense of awareness,” let alone disclosing how such sense is predicted. And because the arguments of counsel cannot take the place of evidence in the record (MPEP § 2145), the evidence of record (e.g., the specification) can be used to conduct reasonable interpretation without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01).
	For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides no clarification other than: “Optionally, system 96 also can predict a user's dominant sense and select an object and behavior directed to that sense. For example, the user may have fallen asleep, in which event notification must rely on attracting the user's notice by stimulating another of the user's senses, such as auditory sense.” PGPUB, ¶ [0077]. In other words, Appellant’s insistence that “sleep is not a sense” fails to capture that Appellee has asserted and continues to maintain that sight (or lack Response to Arguments in Final Rejection starting page 3 for example).
	Turning to the prior art, Kaufthal-Joo-Ross teaches determining that a user is in a sleeping state. Joo, Fig. 5C, ¶ [0163]. Then, Kaufthal-Joo-Ross teaches determining or selecting a method of providing content corresponding to a notification event (notification message information) based on the movement state of the user, wherein the movement state includes sleep. Joo, Fig. 5A, ¶¶ [0163] and [0179]. Kaufthal-Joo-Ross provides another example of sleep detection using sight for movement information: “…the wearable glasses 100 may determine that the user is in a sleeping state when the number of times of eye blinking of the user which is measured using an iris scan sensor, is less than a threshold number of times (e.g., one time per ten minutes is detected) and/or when an iris is not scanned during a certain period of time (e.g., iris is not scanned for five minutes)…” Joo, ¶ [0163]. Essentially, sleep detection via movement state/information in Kaufthal-Joo-Ross can be performed via at least one of an iris scan sensor, an image sensor, a microphone, an accelerate sensor, and a tilt sensor. Joo, Fig. 5C, ¶ [0163]. Then, Kaufthal-Joo-Ross teaches providing notification content in the form of at least one of an audio signal and a video signal based on a movement information (e.g., sleep) of the user. Joo, ¶ [0185]. 
In other words, when the user is asleep, Kaufthal-Joo-Ross “predicts [that the] current dominant sense of awareness of the user” is auditory (rather than sight) and 
Relatedly, Appellant further asserts that “In the example provided within Appellant’s specification, hearing is predicted as being the dominant sense of awareness. However, hearing is not the only sense of awareness that can be predicted.” Brief, p. 10. 
This argument is not persuasive, as it overreaches the scope of the actual claim language and support in the specification. Appellant asserts that hearing is not the only sense of awareness that can be predicted, yet the claim requires no such broad range of senses as it merely requires “a current dominant sense of awareness” to be predicted. Asserting that hearing is not the only sense of awareness while the specification provides no support for other senses other than auditory falls under “arguments of counsel [that] cannot take the place of evidence in the record.” MPEP § 2145. If, assuming arguendo, Appellant amended the claim to predict senses other than hearing, it would certainly also be subject to rejection 35 U.S.C. § 112(a) for lack of adequate written description support. Auditory is the only sense of awareness that the specification discloses can be predicted (PGPUB, ¶ [0077]).
The same rationale applies to treatment of independent claims 8 and 14. The corresponding dependent claims remain rejected at least for depending from the rejected independent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/VU NGUYEN/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619    

                                                                                                                                                                                                    /DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.